Citation Nr: 1733946	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-46 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a right ankle fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of this case currently resides with the RO in Denver, Colorado.

The Board denied this claim in a March 2016 decision.  However, in January 2017, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMR) filed by the parties, and remanded the matter for additional development.  This claim has since been returned to the Board for further consideration.

The Veteran testified during a videoconference hearing in December 2014.  A transcript of that hearing has been associated with the claims file.  However, in June 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his hearing was no longer employed by the Board, and offered a hearing before a different VLJ.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The following month, the Veteran's representative submitted a statement indicating  that a new hearing was not requested.  As such, this matter has been reassigned to the undersigned VLJ. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran is currently seeking entitlement to service connection for a right lower extremity disability, to include residuals of a right ankle fracture.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.

As mentioned above, the Court remanded this claim in January 2017 upon its determination that the Board's March 2016 denial was based upon an inadequate statement of reasons or bases.  Specifically, the Board had concluded that the Veteran suffered a right ankle injury in June 1976, following his separation from service.  The Court found exception with this conclusion, which was not adequately supported by the evidence of record.

Further review of the claims file provides no clarity on this point.  Instead, the claims file contains one August 1976 statement from the Veteran, wherein he indicates that "in June[,] I received an injury to my ankle."  See Statement in Support of Claim dated August 1976.  The Veteran does not reference this injury at any other time during the pendency of this appeal, let alone identify whether the 1976 injury was to his left or right ankle.

Thus, the Board finds that remand is now warranted such that the Veteran may provide clarification regarding the alleged 1976 injury, to include whether said injury was to his right ankle.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also September 2014 private treatment letter (indicating that the Veteran suffers from degenerative changes in his right ankle, most likely from previous ankle trauma).

In doing so, the Board finds that a new VA examination is also warranted.  Here, the Veteran's right ankle disability was most recently assessed in a July 2015 addendum opinion, wherein a VA examiner concluded that the Veteran's current disability was less likely than not related to his military service.  By way of rationale, the examiner noted that the Veteran's in-service injury was treated and resolved.  Thus at the time of separation, the Veteran noted no ongoing complaints or concerns of a right ankle condition.  Instead, the most recent right ankle injury of record occurred in June 1976, which was of such severity that the Veteran was unable to attend his classes.  As such, the examiner further opined that it was at least as likely as not that the Veteran's current disability was causally related to the 1976 injury.  

However, as noted above, it is unclear whether the 1976 injury was to the Veteran's right ankle.  Thus, the Board finds that a new VA examination should be administered upon the Veteran's clarification, such that the nature and etiology of his claimed right ankle disability may be properly assessed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based upon an inaccurate or incomplete factual basis). 

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from March 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Contact the Veteran and solicit a statement regarding the two ankle injuries of record, to include a November 1969 right ankle injury and a June 1976 ankle injury.  Specifically, the Veteran should clarify which ankle was injured in June 1976, and discuss any pain experienced following both injuries.   

3.  Thereafter, schedule the Veteran for a new VA examination to assess the current nature and etiology of the claimed right ankle disability.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must indicate the following:

a.  Identify whether the Veteran has demonstrated  right ankle disability during the pendency of this appeal;  

b.  If so, opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ankle disability began in service, was caused by service, or is otherwise related to service?  In doing so, the examiner must specifically address the Veteran's 1969 (November 1969 diagnosis of strain of the collateral ligament) and 1976 ankle injuries.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Readjudicate the claim on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




